Name: Council Regulation (EEC) No 1650/86 of 26 May 1986 on the refunds and levies applicable to exports of olive oil
 Type: Regulation
 Subject Matter: transport policy;  processed agricultural produce;  trade policy
 Date Published: nan

 No L 145/8 Official Journal of the European Communities 30 . 5. 86 COUNCIL REGULATION (EEC) No 1650/86 of 26 May 1986 on the refunds and levies applicable to exports of olive oil THE COUNCIL OF THE EUROPEAN COMMUNITIES, in the intervening period to ensure that the conditions described above are fulfilled ; Whereas information on the world market situation may prove to be insufficient to enable the export refund to be fixed according to the normal procedures ; whereas provi ­ sion should be made for the amount of the refund to be fixed by tender in such cases ; Whereas, s far as levies on export are concerned, the provisions of Article 20 (2) of Regulation No 136/66/EEC must take it possible to prevent any speculative exports which might follow an increase in world prices and could disturb the Community market ; whereas this aim may be achieved by limiting the amount of the levy to the diffe ­ rence between the cif price and the representative market price for the product exported ; Whereas, in view of the successive amendments made to Council Regulation No 171 /67/EEC of 27 June 1967 on export refunds and levies on olive oil (3), as last amended by the Act of Accession of 1979, that Regulation should, in the interests of clarity, be repealed and replaced by this Regulation ; whereas, however, provision should be made for a transitional measure on export refunds for olive oil granted in the form of an authorization to import olive oil from any levy, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1454/86 (2), and in particular Article 20 (2) thereof, Having regard to the proposal from the Commission, Whereas the export refund on olive oil must be fixed in accordance with certain criteria which will make it possible to cover the differehce between quotations and prices for that product within the Community and those on the world market, while respecting the general aims of the common organization of the market in olive oil ; whereas, to this end, the supply situation and prices for olive oil within the Community of Twelve and the price situation on the world market must be taken into account ; whereas, should it prove difficult to determine trends in the price of olive oil on the world market, the relationship between the world price for olive oil and the price for competing vegetable oils should be taken into account ; whereas account should also be taken of the costs of putting the product on the world market ; Whereas provision should be made for varying the amount of the refund according to the destination of the products, since markets in the countries of destination are at varying distances from Community markets and special conditions apply to imports in certain countries of desti ­ nation ; whereas provision should also be made for varying the amount of the refund according to the quality and presentation of the product ; Whereas, to avoid distortions of competition between individual Community traders, the administrative condi ­ tions under which they operate must be identical throughout the Community ; Whereas , to guarantee Community exporters sufficient stability in the amount of the refund, fluctuations in olive oil prices being taken into account, the period for which the refund is to remain unchanged should be fixed at a maximum of one month, subject to any alterations made HAS ADOPTED THIS REGULATION : Article 1 This Regulation lays down the rules for fixing and gran ­ ting the refund and for fixing the levy on exports of olive oil . Article 2 The refund shall be same for the whole Community. Where the world market situation or the specific require ­ ments of certain markets make it necessary, the refund may be varied according to the country of destination, the quality and the presentation of the products in question . The refund shall be granted by Member States on applica ­ tion by the person concerned . (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . (2 OJ No L 133 , 21 . 5 . 1986, p . 8 . (3) OJ No L 130, 28 . 6 . 1967, p . 2600/67. 30 . 5 . 86 Official Journal of the European Communities No L 145/9 Article 3 1 . The refund shall be fixed at least once every month in accordance with the procedure laid down in Article 38 of Regulation No 136/66/EEC. Where necessary, the Commission may, at the request of a Member State or in its initiative, alter the refund in the intervening period. 2. The amount of the refund applicable shall be that obtaining on the day of export. 3 . However, if the person concerned so requests at the same time as his application for the export licence is made, the refund applied shall be that obtaining on the day on which the application for the export licence is lodged, adjusted on the basis of the change in the threshold price which occurred the day on which the application was lodged and the day of export. That refund shall apply to the exports to be affected during the period of validity of the licence . Article 4 The refund shall be fixed in the light of the existing situ ­ ation and outlook in relation to :  olive oil prices and availability on the Community market,  olive oil prices on the world market. However, where the world market situation is such that the most favourable olive oil prices cannot be determined, account may be taken of the price of the main competing vegetable oils on the world market and the difference recorded between that price and the price of olive oil during a representative period. The amount of the refund may not exceed the difference between the price of olive oil in the Community and that on the world market, adjusted, where appropriate, to take account of export costs for the products on the world market. Article 5 Should the world market situation so warrant, it may be decided, in accordance with the procedure laid down in Article 38 of Regulation No 136/66/EEC, that the refund shall be fixed by tender. The tendering procedure shall cover the amount of the refund and may be limited to certain countries of destination, quantities, qualities and presentations. Article 6 1 . The export levy shall be fixed in accordance with paragraphs 2 and 3 . 2. The amount of the levy on olive oil which has not undergone refining may not exceed the cif price for olive oil fixed pursuant to Article 14 (2) of Regulation No 136/ 66/EEC, less the representative market price fixed pursuant to Articles 4 and 6 of that Regulation . The amount of the levy on refined olive oil may not exceed the cif price referred to in the preceding subpara ­ graph, less the representative market price, the amount of the difference being corrected, where appropriate, by the coefficient laid down in Articles 2 and 3 of Council Regu ­ lation (EEC) No 443/72 of 29 February 1972 on the levies on refined olive oil and on certain products containing olive oil ('), as last amended by Regulation (EEC) No 2560/77 (2). 3 . The export levy shall be fixed by the Commission. Article 7 Detailed rules for the application of this Regulation shall be adopted in accordance with the procedure laid down in Article 38 of Regulation No 136/66/EEC. Article 8 Regulation No 171 /67/EEC is hereby repealed. However, Article 9 of that Regulation shall continue to apply until 31 October 1986 . Article 9 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 May 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 26 May 1986 . For the Council The President G. BRAKS (') OJ No L 54, 3 . 3 . 1972, p . 3 . (2) OJ No L 303 , 28 . 11 .. 1977, p . 1 .